Exhibit 10.1






Amendment to
Employment Agreement




     This Amendment to Employment Agreement (this “Amendment”) is made and
entered into as of July 12, 2010, by and between Identive Group, Inc., a
Delaware corporation formerly known as SCM Microsystems, Inc. (the “Parent”),
and Mr. Larry Midland (the “Employee”).

     WHEREAS, the Parent, Hirsch Electronics Corporation, a California
corporation, and the Employee entered into an Employment Agreement, dated as of
December 10, 2008 (the “Agreement”); and

     WHEREAS, the Parent and the Employee desire to amend the Agreement to
change certain provisions in Section 3 of the Agreement.

     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

1.      The Agreement is hereby amended as follows:     (a) Section 3(a) of the
Agreement is amended by deleting “$250,000  

(two hundred and fifty thousand dollars)” and replacing it with “$210,000 (two
hundred ten thousand dollars)”. The parties agree that the new Base Salary shall
be effective as of July 1, 2010.

     (b) Section 3(b) of the Agreement is amended by adding the following to the
end of Section 3(b): “For fiscal year 2010, the parties agree that the Employee
shall be eligible for an annual bonus under the Parent’s 2010 Bonus and
Incentive Plan as a participant in the Core Management Group.”

     2. Capitalized terms used in this Amendment and not otherwise defined shall
have the respective meanings ascribed to such terms in the Agreement. Except as
otherwise expressly amended by this Amendment, the Agreement shall remain in
full force and effect and is hereby in all respects ratified and confirmed, and
as so amended by this Amendment, the Agreement shall be read, taken and
construed as one instrument.

     3. This Amendment shall be governed by and construed in accordance with the
laws and public policy (other than conflict of laws principles) of the State of
California applicable to contracts executed and to be wholly performed within
such state.

--------------------------------------------------------------------------------

     4. This Amendment may be executed in any number of counterparts, all of
which shall be considered one and the same instrument and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other party. This Agreement may be executed by facsimile
signature and a facsimile signature shall constitute an original for all
purposes.

     IN WITNESS WHEREOF, the parties have duly executed this Amendment to
Employment Agreement, or caused this Amendment to be duly executed, as of the
day and year first above written.

IDENTIVE GROUP, INC.

By: /s/ Ayman S. Ashour

Name: Ayman S. Ashour Title: Chief Executive Officer

EMPLOYEE

/s/ Larry W. Midland

Larry Midland

2

--------------------------------------------------------------------------------